Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 04/25/2022 has been entered. 
DETAILED ACTION
Claims 1-5, 7-11, 13-15 and 17-20 are pending and have been examined.
The information disclosure statement (IDS) submitted on 04/25/2022 was considered by the examiner.
Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance: 
Claims 1-5, 7-11, 13-15 and 17-20 are allowable because the prior art fails to teach or suggest a method for generating enhanced closed captioning, the method comprising: receiving a video having a plurality of frames, wherein the plurality of frames comprise at least one still frame image and at least one animated portion of another still frame, wherein the animated portion was generated from the another still frame image of the plurality of frames to be set into motion while other still frame images of the plurality of frames remain still; receiving text that corresponds to the plurality of frames; receiving user input defining an appearance and a location of the received text to be displayed along with the video, wherein the appearance and the location of the received text corresponds to at least one of (i) the at least one still frame image or (ii) the animated portion of the another still frame in the plurality of frames of the video; based on user input, synchronizing the appearance and the location of the received text with each of the at least one still frame image and the animated portion of the another still frame; generating a design packet based on the received user input; synchronizing the appearance and the location of received text with an audio package of the video, wherein the audio package includes at least one of a voice-over narration, music, and sound effects; generating a delivery packet that includes the design packet, the video, a video timecode, a text timecode, the audio package, and enhanced closed captioning commands; and providing the delivery packet to a user device for playback, as recited in the claims.
The closest prior art, Latorre-Martinez et al. (US 2015/0042662), discloses an electronic book displaying synchronized text and animations.  However, Latorre-Martinez et al. does not disclose the animated image being generated from a still frame image of the plurality of images as claimed.  Latorre-Martinez et al. either singularly or in combination fails to anticipate or render the above limitations obvious.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.” 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Roache et al. (US 2019/0378318)
Styles (US 2017/0337841)
Do et al. (US 2015/0269133)
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN R SCHNURR whose telephone number is (571)270-1458. The examiner can normally be reached M-F 6a-4p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Pendleton can be reached on (571)272-7527. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOHN R SCHNURR/Primary Examiner, Art Unit 2425